DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/2020 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with L. Zhang on 3/19/2021.

The application is amended as follows:
The claims are amended as follows:

Claim 27.	(Cancelled)
Allowable Subject Matter
Claims 25, 29-32, 36-39, 43-48 are allowed.

Reasons for Allowance
Applicant’s arguments traversing the obviousness rejections are considered persuasive.  The prior art or record fails to reasonably disclose the combination of elements as claimed and arranged by the applicant.  
The examiner has found the following prior art best matching the applicant’s claims:
Duddu (US Patent No. 8762462 B1), 
Jackson (US Publication No. 20130254309 A1), 
Kawasaki (US Publication No. 20140248894 A1),
Veda (US Publication No. 20140156743 A1),
Wang (US Publication No. 20140181219 A1).

Claim 25 is amended to recite “wherein the user interface includes a first selectable element associated with the first keyword;” in response to receiving, via the user interface, a selection of the first selectable element associated with the first keyword, update the user interface to display a second selectable element associated with the contact associated with the first keyword;” and “in response to receiving, via the updated user interface, a selection of the second selectable element associated with the contact, generate a communication by at least inserting, in the communication, at least one of the first keyword associated with the contact or a second keyword related to the 
Support for the amended limitations can be found in paragraphs 0051 and 0055 of the published application.  Paragraph 0051 provides that a “selectable element may be a portion of the content presented.  For example, as shown in FIG. 7, one or more of the keywords 160 identified in the content may be highlighted or otherwise visually indicated to the user.” Paragraph 0055 provides that a selectable element is presented on the user interface, “where input received via the selectable element causes the contact associated with the keyword identified to be displayed.”  Limitations “a first selectable element” and “a second selectable element” in claim 25 are interpreted in light of the specification in giving them broadest reasonable interpretation to encompass a selectable portion of the content associated with the first keyword and a selectable contact associated with the first keyword.  This interpretation is further supported by phrases, such as “a first selectable element associated with the first keyword,” and “a second selectable element associated with the contact,” in claim 25.
Regarding claim 25, Duddu discloses an apparatus comprising at least one processor and at least one memory comprising computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: 
identify, based at least on metadata associated with a content, first keyword relating to the content, (Fig. 3, step S320, col. 6, lines 1-3.  “The type of content can be determined by text analysis … or can be provided through user input.”  See also col. 3, lines 24-27, lines 40-52.  “The type of content can be determined by text analysis, can 
determine a contact associated with the first keyword; (See, e.g., col. 3, lines 40-52.  See also, step S330 – Fig. 3, col. 6, lines 9-13.  a contact is determined based on the contact’s association with the keyword (type) of the content.  For example, contacts whose interest profiles indicating endorsement actions for the type of content "food" are suggested as recipients for a post with a type (keyword) of content for "food.")
Jackson discloses access a contact application (e.g., social networking service – paragraphs 0007, 0008) to determine, based at least on a contact list of the user (e.g., a set of contacts associated with the user (account) on a social networking service based on the social graph – paragraphs 0005, 0007, 0008), a contact associated with the first keyword (e.g., determining, based on the set of contacts associated with a user (an account) of a social networking service, a contact associated with the first keyword (e.g., a subject of the message, such as baseball, sports, Red Sox), paragraph 0072), 
Kawasaki discloses wherein the first location associated with the contact (e.g., terminal 200) is determined based at least on a location of one or more servers (e.g., base station 100) used by the contact for communication. ([0085] – “estimating 
the general position of the terminal 200 from information on the position of the base station 100 with which the terminal 200 is communicating.”)
Veda discloses updating the user interface (GUI 302) to at least display the contact associated with the first keyword; (Fig. 9, and [0096] - GUI 302, as illustrated in Fig. 9, is updated to display suggested recipients associated with keywords, e.g., tags, also illustrated in Fig. 9) 
in response to receiving, via the updated user interface, a selection of the contact; (Fig. 9, and [0096] – “The participant can select, via a suitable icon/button within the GUI 302, whether to add such additional recipients to the group of recipients with which the item of content will be shared.”) generating a communication to comprise at least one of the first keyword or a second keyword related to the first keyword, and causing the communication to be exchanged between the user and the contact. (Figs. 9 and 10, and [0096] –  “In the event the participant selects the suggested additional recipients, those recipients are added to the group of recipients as shown by the GUI 302 in FIG. 10.”  As shown in Fig. 10, when the post button is clicked, the communication is caused to be exchanged between the participant and the recipients.)

However, Duddu, Jackson, Kawasaki, Veda and Wang, whether considered in combination or individually, do not disclose “in response to receiving, via the user interface, a selection of the first selectable element associated with the first keyword, update the user interface to display a second selectable element associated with the contact associated with the first keyword; and in response to receiving, via the updated user interface, a selection of the second selectable element associated with the contact, generate a communication by at least inserting, in the communication, at least one of the first keyword associated with the contact or a second keyword related to the first keyword, and cause the communication including at least one of the first keyword or the second keyword to be exchanged between the user and the contact[;]” in combination with other limitations of claim 25.  As such, claim 25 is allowed.
Claim 32 and 39 are allowed for reasons similar as these for claim 25.
Claims 29-31, 36-38, 43-48 are allowed because of their respective dependencies.
Conclusion    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571)272-2855. The examiner can normally be reached on Monday-Friday 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiwei Y. Stiltner/
Examiner, Art Unit 2451

/JOHN B WALSH/Primary Examiner, Art Unit 2451